     Case 3:20-cr-00971-JAH Document 17 Filed 04/21/20 PageID.21 Page 1 of 1



1

2
                                                                       CL~--::i1K u:; ~ 3·· :,; ( (_'(J,'i; r
                                                                                      1




                                                                SOUT riUlN DIST F~ '.:;-i Oi~ C,\l_i'·O:lNIA
 3
                                     UNITED STATES DISTR"       El'il' COURT                             ' i'UTY
 4
                                SOUTHERN DISTRICT OF CALIFORNIA
 5
     UNITED STATES OF AMERICA,                                 Case No.·: 20CR0971-JAH
 6
                                     Plaintiff,
 7
                                                               ORDER AND JUDGMENT TO DISMISS
           V.
                                                               THE    INFORMATION    WITHOUT
 8
                                                               PREJUDICE; ORDER TO EXONERATE
     ODIR ANTONIO FUENTES,                                     BOND
 9

10                                   Defendant.

11

12

13        Upon       motion     of    the   United   States          of    America            and       good       cause

14   appearing,

15        IT    IS    HEREBY ORDERED         that: . (1)       the    INFORMATION in the above-

16   entitled case be dismissed without prejudice; and (2) the bo_nd in this

17   case be exonerated.

18        IT IS SO ORDERED.

19   DATED: APRIL      z_.i),   2020.

20
                                                           \
21

22                                                                       ILL L. BURKHARDT
                                                                     States Magistrate Judge
23

24

25

26

27

28
